Citation Nr: 1607275	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-31 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected chronic extensor tendonitis of the left forearm.

3.  Entitlement to a rating in excess of 30 percent for chronic extensor tendonitis of the left forearm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1969 and from September 1990 to April 1991, with additional Naval Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

That February 2009 rating decision denied the Veteran's claim of entitlement to a rating in excess of 30 percent for chronic extensor tendonitis of the left forearm.  In addition, as concerning the issue of service connection for a cervical spine disorder, the RO determined that new and material evidence had been received since a prior, final and binding, September 1999 rating decision denying his initial January 1999 claim for service connection for that disability, and thus reopened the claim.  See February 2009 Rating Decision (reopening and denying service connection for a cervical spine disability); February 2008 Statement (on VA Form 21-4138) (requesting service connection for a cervical spine disability); September 1999 Rating Decision (denying service connection for a neck disorder); January 1999 Statement (on VA Form 21-4138) (claiming service connection for a neck disability).  However, the RO denied the reopened claim on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).
In January 2010, the Veteran submitted a statement asserting that his service-connected left forearm disability was more severely disabling than reflected in the assigned rating.  See January 2010 Statement in Support of Claim (on VA form 21-4138).  Additionally, the Veteran adduced a separate theory of entitlement for his cervical spine disability, asserting that this disorder was secondary to his left forearm disability.  See id.  See also Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disability than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim).  See, too, 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

The RO treated this submission as initiating new claims, and, in a September 2010 rating decision, again denied an increased rating for the left forearm disability and confirmed and continued the previous denial of service connection for a cervical spine disability.  However, the Board finds that the Veteran's January 2010 statement effectively indicated his disagreement with the previous February 2009 denial of his claims.  See 38 C.F.R. § 20.200 (2015) (providing that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201 (2015) (providing that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the agency of original jurisdiction (AOJ) and a desire for appellate review); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  See, too, EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Szemraj v. Principi, 357 F.3d 1370 (2004); and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (emphasizing VA's duty to construe all documents filed by a claimant liberally).

Accordingly, because the Veteran submitted a statement indicating his disagreement with the February 2009 decision within a year of the issuance of that denial, that decision did not become final.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating an appeal).  Consequently, the February 2009 rating decision remains on appeal.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for chronic extensor tendonitis of the left forearm, as well as the reopened claim of entitlement to service connection for a cervical spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied the claim of entitlement to service connection for a cervical spine disability. 

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claim for a cervical spine disorder. 

3.  The evidence is in at least a state of equipoise as to whether the Veteran's cervical spine disability was incurred in service.


CONCLUSIONS OF LAW

1.  The September 1999 RO decision, which denied the Veteran's claim for service connection for a cervical spine disability, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2015).

2.  New and material evidence has been received since that decision to reopen the service connection claim for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.  Additionally, the reopened claim of entitlement to service connection for a cervical spine disability has been granted.  This award thus represents a complete grant of the benefits sought on appeal as concerning this issue.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Analysis

Service connection for a cervical spine disorder was denied on the merits in a September 1999 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated later that same month, in accordance with 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (concerning the requirements and time limits for initiating and perfecting an appeal).  

Moreover, new and material evidence was not received within one year of the September 1999 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a); 20.1103.

Here, new and material evidence has been received in the form of medical evidence addressing the nature of the Veteran's cervical spine disability and detailing an in-service injury to his cervical spine.  See, e.g., March 2004 Letter from the Veteran's VA Treating Physician (describing the Veteran's "injury involving his neck . . . while in active duty during the Gulf War"; noting that an "MRI of the spine indicated that [the Veteran] has a bone spur at the cervical level"; and finding that the Veteran exhibited "limited range of motion of his neck on exam[ination]"); May 2008 VA Physical Medicine Rehabilitation Note (reflecting that an MRI of the Veteran's neck "shows multilevel foraminal stenosis").  See also 38 C.F.R. § 3.303 (2015) and Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (concerning the elements required to establish service connection on a direct basis).  Moreover, the Veteran testified that he initially began experiencing neck symptomatology during his active service and has continued to experience intermittent neck symptoms since that time.  See December 2015 Board Hearing Testimony.  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  At the time of the September 1999 rating decision, the record did not contain medical or lay evidence concerning the occurrence of a cervical spine injury during his active service; nor was there evidence indicating a link between the Veteran's cervical spine disability and his active service.  See September 1999 Rating Decision (denying service connection because of the lack of "evidence which demonstrates that the claimed condition was incurred in or aggravated by military service").

This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for a cervical spine disability.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Accordingly, the Veteran's claim for service connection for a cervical spine disorder is reopened upon receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board further finds that a favorable decision may be issued based upon the record as it stands.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


Here, VA treatment records reflect current cervical spine pathology, including a diagnosis of multilevel cervical foraminal stenosis.  See, e.g., March 2008 VA Cervical Spine MRI Report (diagnosing degenerative changes of the cervical spine resulting in multilevel mild to moderate foraminal stenosis); August 2010 VA Compensation and Pension (C & P) Peripheral Nerves Examination Report (noting mild to moderate neuroforaminal narrowing at C4-C5, C5-C6, and C6-C7.  Thus, a current cervical spine disorder is established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).

Although the Veteran's service treatment records (STRs) are silent with regard to complaints of treatment for any cervical spine pathology, the Veteran asserted in statements and testimony adduced throughout the pendency of the claim that he began experiencing cervical spine symptoms when he injured his neck while pulling chains used to secure vehicles and equipment during his active service.  See, e.g., See December 2015 Board Hearing Testimony (describing his in-service injury and asserting that his neck symptoms began during his active service and have continued since that time).  Further, he maintains that he neglected to seek treatment at the time because he was preoccupied by his more severe left forearm pathology; however, in the years following his separation from active service, his cervical spine symptoms increased in severity, until he finally sought treatment for them several years after his discharge.  See id. 

The Board notes that the Veteran is competent to report the experiencing an in-service injury as well as the onset of cervical spine symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing cervical spine symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as pain, tightness, pulling sensation, and limitation of motion are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing cervical spine symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the medical evidence of record indicates that he injured his cervical spine at the same time that he sustained his left forearm injury, which injury formed the basis for service connection for chronic extensor tendonitis of the left forearm.  See September 1999 Rating Decision (granting service connection for a left forearm disability based, in part, on the Veteran's report that he "sustained a pinched nerve in his left upper extremity from the elbow to the fingers following prolonged activity where he was required to pull chains to anchor vehicles in a ships hold").  See also March 2004 Letter from the Veteran's VA Treating Physician (emphasizing that the Veteran injured his neck during his active service when he was "pulling very hard on chains to secure a vehicle when there was sudden severe wrenching of his arms" and noting that the Veteran developed a cervical spine pathology including a "bone spur" and chronic pain).  This evidence tends to validate the Veteran's assertion that he initially experienced an in-service cervical spine injury, the symptoms of which continued to worsen in the years following his active service.  

Moreover, VA treatment records reflect that he has consistently reported experiencing neck symptomatology since at least 1999.  See, e.g., June 1999 VA Radiology Report (reflecting the Veteran's complaint of neck pain and providing an impression of "[d]egenerative disk changes at C5-6 and 6-7 -- mild to moderate," as well as "[m]ild osteophyte encroachment on the right C5-6 neuroforamen").  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Accordingly, the Veteran's competent and credible report of a continuity of cervical spine symptomatology, in conjunction with the medical evidence identifying an in-service injury and the subsequent development of a cervical spine pathology, suggests a link between his current cervical spine disability and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Therefore, because there is a currently diagnosed cervical spine disability, given the competent and credible evidence of continued neck pathology during and since the Veteran's active service, and in the absence of any evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's cervical spine disorder.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine disability is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, service connection is warranted for a cervical spine disorder.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a cervical spine disorder is reopened.

Service connection for a cervical spine disability is granted. 


REMAND

Unfortunately, the Veteran's claim of entitlement to an increased rating for his chronic extensor tendonitis of the left forearm must be remanded for further development.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Board finds that new examinations are warranted to assess the current nature and severity of the left forearm disability.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided VA musculoskeletal and neurologic examinations concerning this service-connected disability in 2010.  See March 2010 VA Compensation and Pension (C & P) Joints Examination Report; August 2010 VA C & P Peripheral Nerves Examination Report.  He testified that his left forearm symptomatology has worsened significantly in the years since these examinations.  See December 2015 Board Hearing Transcript.  Accordingly, given the evidence that his disability picture has changed, and considering that his last examination occurred more than five years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's left forearm disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that a contemporaneous examination is required to ascertain the current severity of the Veteran's chronic extensor tendonitis of the left forearm.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In addition, as the case is being remanded, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding records of VA treatment.

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) (i.e., musculoskeletal, orthopedic, and/or neurologic) to assist in determining the current severity of his service-connected chronic extensor tendonitis of the left forearm.

The entire claims file and a copy of this must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology and all clinical findings, including ranges of motion pertinent to the left arm and all neurological findings, should be reported in detail.  

As concerning any identified left forearm limitation of motion, the examiner(s) should: 

*  Note any range of motion loss that is specifically attributable to pain;

*  Note any additional functional loss with repetition;

*  Note where pain starts upon range of motion testing;

*  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups;

*  Note whether pain affects the normal working movement of the left arm, including any decreased movement, strength, speed, or endurance;

*  Note any excess fatigability, incoordination, weakness, and pain on movement;

*  State whether pain could significantly limit functional ability during flare-ups or when the left arm is used repeatedly over time; and 


*  Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his service-connected chronic extensor tendonitis of the left forearm.

The examiner(s) should also state whether the Veteran has any additional disability of the left arm, including impaired finger movements due to tendon tie-up, muscle injury, or nerve injury, associated with his service-connected chronic extensor tendonitis of the left forearm.  See 38 C.F.R. § 4.71a, DCs 5205-5213, The Elbow and Forearm, Note ("In all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand").  See also 38 C.F.R. § 4.71a, DCs 5216-5230, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for these purposes.

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's left arm, i.e. extensor tendonitis, carpal tunnel syndrome (CTS), and/or cervical radiculopathy.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the Veteran's left forearm disability was initially granted).

Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner(s) should attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected chronic extensor tendonitis of the left forearm from those attributable to any other diagnosed disability.

Should the examiner(s) find that any current left arm symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner(s) should determine if such symptoms are so inseparable from the Veteran's service-connected left forearm disorder that they are part and parcel of the service-connected disability.  If unable to make this distinction, then the examiner(s) should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's service-connected left forearm disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).

The examiner(s) should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


